DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 11/12/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 11/12/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Double Patenting
4.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1 -23 respectively U.S.Patent No. 10,514,481 B2.

The claims of the instant application corresponds to the patented claim as follows:
Instant application 16/680,568
Regarding claim 1, An annular optical element, having an optical axis and comprising: an outer diameter surface surrounding the optical axis; an inner annular surface surrounding the optical axis and forming a central hole; an object-side surface connecting the outer diameter surface and the inner annular surface, wherein the object-side surface comprises: a reflecting surface inclined with the optical axis; an auxiliary surface, wherein the auxiliary surface is closer to the optical axis than the reflecting surface is to the optical axis; and a connecting surface for connecting to an optical element, wherein the connecting surface is closer to the optical axis than the auxiliary surface is to the optical axis; and an image-side surface connecting the outer diameter surface and the inner annular surface, wherein the image-side surface is located opposite to the object-side surface and comprises an optical surface; wherein a V-shaped groove is formed by the auxiliary surface and the reflecting surface of the object-side surface.  
 Regarding claim 2, The annular optical element of claim 1, wherein the annular optical element with the reflecting surface and the optical surface is formed integrally and made by an injection molding method.  
 Regarding claim 3, The annular optical element of claim 2, wherein an angle between the optical surface and the reflecting surface is 61, and the following condition is satisfied:
[AltContent: rect]  
 Regarding claim 4,The annular optical element of claim 2, wherein an angle between the reflecting surface and the outer diameter surface is 02, and the following condition is satisfied: 31 degrees < Ɵ2<60 degrees.[AltContent: rect]  
Regarding claim 5, The annular optical element of claim 2, wherein a refractive index of the annular optical element for a light with a wavelength of 587.6 nm is nd, and the following condition is satisfied:  1.42 <nd<1.68.[AltContent: rect]  
Regarding claim 6, The annular optical element of claim 2, wherein an Abbe number of the annular optical element is Vd, and the following condition is satisfied:
15<vd<35.  
Regarding claim 7, The annular optical element of claim 4, wherein the angle between the reflecting surface and the outer diameter surface is 82, a critical angle of the annular optical element for a light with a wavelength of 780 nm is Gc1, and the following condition is satisfied: Ɵ2<Ɵc1.  
Regarding claim 8,The annular optical element of claim 7, wherein the annular optical element is made of a black plastic material and transparent to an infrared light.  
Regarding claim 9, The annular optical element of claim 7, wherein the annular optical element is made of a transparent and colorless plastic material, and transparent to a visible light.  
Regarding claim 10, The annular optical element of claim 2, wherein the V-shaped groove is tapered from the object-side surface towards the image-side surface.  

Regarding claim 12, The annular optical element of claim 2, wherein the optical surface has a specular property, a surface roughness of the optical surface is Ra1, and the following condition is satisfied:  0.0005a≤Ra1<0.05a.  
Regarding claim 13, The annular optical element of claim 2, wherein the reflecting surface has a specular property, a surface roughness of the reflecting surface is Ra2, and the following condition is satisfied:   0.005a≤Ra2<0.05a.
 Regarding claim 14, The annular optical element of claim 2, wherein the outer diameter surface has a specular property, a surface roughness of the outer diameter surface is Ra3, and the following condition is satisfied: 0.005a≤Ra3<0.05a.
Regarding claim 15, The annular optical element of claim 2, wherein the optical surface is provided for an inspection light to transmit there through, and the reflecting surface is provided for the inspection light to be reflected from the reflecting surface to the outer diameter surface.  
Regarding claim 16, The annular optical element of claim 2, wherein the reflecting surface is provided for an inspection light to be totally reflected therefrom.  
Regarding claim 17, The annular optical element of claim 11, wherein a vertical parting molding structure is located between the optical surface and the adjusting structure.  

Regarding claim 19, The annular optical element of claim 18, wherein each of the strip-shaped structures has a wedge shape.  
Regarding claim 20, The annular optical element of claim 18, wherein a number of the strip-shaped structures is N1, and the following condition is satisfied: 60<N1<400.  
Regarding claim 21, The annular optical element of claim 19, wherein each of the strip-shaped structures has a specular property, a surface roughness of each of the strip-shaped structures is Ra4, and the following condition is satisfied: 0.005a≤Ra4<0.05a.  
Regarding claim 22, An imaging lens module, comprising: the annular optical element of claim 1; an optical lens assembly comprising a plurality of lens elements; and a plastic barrel, wherein the lens elements are disposed along the optical axis in the plastic barrel, and the plastic barrel comprises: an object-end portion comprising an outer object-end surface and an object-end opening; an image-end portion comprising an outer image-end surface and an image-end opening; and a tube portion connecting the object-end portion and the image-end portion, wherein the tube portion comprises a plurality of inner parallel surfaces, at least one of the inner parallel surfaces comprises a plurality of stripe structures, the stripe structures are regularly arranged along a circumferential direction of the inner parallel surface, and the stripe structures are disposed correspondingly to the outer diameter surface of the annular optical element.  
Regarding claim 23, An electronic device, comprising: the imaging lens module of claim 22.  
U.S.Patent No. 10,514,481 B2
 Regarding claim 1, An annular optical element, having an optical axis and comprising: an outer diameter surface surrounding the optical axis; an inner annular surface surrounding the optical axis and forming a central hole; an object-side surface connecting the outer diameter surface and the inner annular surface, wherein the object-side surface comprises: an annular reflecting surface inclined with the optical axis; an annular auxiliary surface, wherein the annular auxiliary surface is closer to the optical axis than the annular reflecting surface is to the optical axis; and a connecting surface for connecting to an optical element, wherein the connecting surface is closer to the optical axis than the annular auxiliary surface is to the optical axis; and an image-side surface connecting the outer diameter surface and the inner annular surface, wherein the image-side surface is located opposite to the object-side surface and comprises an annular optical surface; wherein a V-shaped groove Is formed by the annular auxiliary surface and the annular reflecting surface of the object-side surface, an angle between the annular auxiliary surface and the annular reflecting surface is da, and the following condition is satisfied: 39 degrees < da < 89 degrees.
Regarding claim 2, The annular optical element of claim 1, wherein the annular optical element with the reflecting surface and the optical surface is formed integrally and made by an injection molding method.  
 Regarding claim 3, The annular optical element of claim 2, wherein an angle between the optical surface and the reflecting surface is 61, and the following condition is satisfied:
[AltContent: rect]  
 Regarding claim 4,The annular optical element of claim 2, wherein an angle between the reflecting surface and the outer diameter surface is 02, and the following condition is satisfied: 31 degrees < Ɵ2<60 degrees.[AltContent: rect]  
Regarding claim 5, The annular optical element of claim 2, wherein a refractive index of the annular optical element for a light with a wavelength of 587.6 nm is nd, and the following condition is satisfied:  1.42 <nd<1.68.[AltContent: rect]  
Regarding claim 6, The annular optical element of claim 2, wherein an Abbe number of the annular optical element is Vd, and the following condition is satisfied:
15<vd<35.  
Regarding claim 7, The annular optical element of claim 4, wherein the angle between the reflecting surface and the outer diameter surface is 82, a critical angle of the annular optical element for a light with a wavelength of 780 nm is Gc1, and the following condition is satisfied: Ɵ2<Ɵc1.  
Regarding claim 8,The annular optical element of claim 7, wherein the annular optical element is made of a black plastic material and transparent to an infrared light.  
Regarding claim 9, The annular optical element of claim 7, wherein the annular optical element is made of a transparent and colorless plastic material, and transparent to a visible light.  
Regarding claim 10, The annular optical element of claim 2, wherein the V-shaped groove is tapered from the object-side surface towards the image-side surface.  

Regarding claim 12, The annular optical element of claim 2, wherein the optical surface has a specular property, a surface roughness of the optical surface is Ra1, and the following condition is satisfied:  0.0005a≤Ra1<0.05a.  
Regarding claim 13, The annular optical element of claim 2, wherein the reflecting surface has a specular property, a surface roughness of the reflecting surface is Ra2, and the following condition is satisfied:   0.005a≤Ra2<0.05a.
 Regarding claim 14, The annular optical element of claim 2, wherein the outer diameter surface has a specular property, a surface roughness of the outer diameter surface is Ra3, and the following condition is satisfied: 0.005a≤Ra3<0.05a.
Regarding claim 15, The annular optical element of claim 2, wherein the optical surface is provided for an inspection light to transmit there through, and the reflecting surface is provided for the inspection light to be reflected from the reflecting surface to the outer diameter surface.  
Regarding claim 16, The annular optical element of claim 2, wherein the reflecting surface is provided for an inspection light to be totally reflected therefrom.  
Regarding claim 17, The annular optical element of claim 11, wherein a vertical parting molding structure is located between the optical surface and the adjusting structure.  

Regarding claim 19, The annular optical element of claim 18, wherein each of the strip-shaped structures has a wedge shape.  
Regarding claim 20, The annular optical element of claim 18, wherein a number of the strip-shaped structures is N1, and the following condition is satisfied: 60<N1<400.  
Regarding claim 21, The annular optical element of claim 19, wherein each of the strip-shaped structures has a specular property, a surface roughness of each of the strip-shaped structures is Ra4, and the following condition is satisfied: 0.005a≤Ra4<0.05a.  
Regarding claim 22, An imaging lens module, comprising: the annular optical element of claim 1; an optical lens assembly comprising a plurality of lens elements; and a plastic barrel, wherein the lens elements are disposed along the optical axis in the plastic barrel, and the plastic barrel comprises: an object-end portion comprising an outer object-end surface and an object-end opening; an image-end portion comprising an outer image-end surface and an image-end opening; and a tube portion connecting the object-end portion and the image-end portion, wherein the tube portion comprises a plurality of inner parallel surfaces, at least one of the inner parallel surfaces comprises a plurality of stripe structures, the stripe structures are regularly arranged along a circumferential direction of the inner parallel surface, and the stripe structures are disposed correspondingly to the outer diameter surface of the annular optical element.  
Regarding claim 23, An electronic device, comprising: the imaging lens module of claim 22.  
Claim Rejections - 35 USC § 103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (20090310223) in view of Ford et al (2013/0265507 A1).
Regarding claim 1,  Matsuoka et al discloses (refer to figures 1-4) an annular optical element (15) , having an optical axis and comprising: an outer diameter surface (17) surrounding the optical axis; an inner annular surface surrounding the optical axis and forming a central hole; an object-side surface connecting  (18) the outer diameter surface and the inner annular surface, and a connecting surface (18)  for connecting to an optical element (i.e., lens 1 and 2A), wherein the connecting surface is closer to the optical axis than the auxiliary surface is to the optical axis; and an image-side surface connecting the outer diameter surface  (18) and the inner annular surface, wherein the image-side surface (2001) is located opposite to the object-side surface and comprises 
Matsuoka et al discloses all of the claimed limitations except the object-side surface comprises: a reflecting surface inclined with the optical axis; an auxiliary surface, wherein the auxiliary surface is closer to the optical axis than the reflecting surface is to the optical axis.
Ford et al discloses a reflecting surface (612) inclined with the optical axis; an auxiliary surface (611), wherein the auxiliary surface is closer to the optical axis than the reflecting surface is to the optical axis (figure 6B).
It would have been obvious to one of ordinary skill  in the art at the time invention was made to provide a reflecting surface with an auxiliary surface in to the  Matsuoka et al  an annular optical   for the purpose of  provide magnified the vision capabilities as taught by  Ford et al (paragraph 0006).
 Regarding claim 2, depends on claim 1, Matsuoka et al discloses wherein the annular optical element (15).
Matsuoka et al fail to disclose the reflecting surface and injection molding method. 
 Ford et al discloses a reflecting surface (612) (figure 6B) and molding method (paragraph 0076),
It would have been obvious to one of ordinary skill  in the art at the time invention was made to provide a reflecting surface and molding method in to the  Matsuoka et al  an annular optical   for the purpose of  provide magnified the vision capabilities as taught by  Ford et al (paragraph 0006).

Regarding claim 15, depends on claim 2, Matsuoka et al discloses, the optical surface is provided for an inspection light to transmit there through.
 Matsuoka failed to disclose the reflecting surface is provided for the inspection light to be reflected from the reflecting surface to the outer diameter surface.  
Ford et al discloses a reflecting surface (612) the reflecting surface is provided for the inspection light to be reflected from the reflecting surface to the outer diameter surface.  
 (figure 6B).
It would have been obvious to one of ordinary skill  in the art at the time invention was made to provide a reflecting surface  in to the  Matsuoka et al  an annular optical   for the purpose of  provide magnified the vision capabilities as taught by  Ford et al (paragraph 0006).
Regarding claim 16, depends on claim 2, Matsuoka failed to disclose wherein the reflecting surface is provided for an inspection light to be totally reflected therefrom.  
Ford et al discloses a reflecting surface (612) the reflecting surface and total reflection
(figure 6B).
It would have been obvious to one of ordinary skill  in the art at the time invention was made to provide a reflecting surface  in to the  Matsuoka et al  an annular optical   for the purpose of  provide magnified the vision capabilities as taught by  Ford et al (paragraph 0006).


Allowable Subject Matter
6.    Claims 3-9, 11-14, and 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.    The following is a statement of reasons for the indication of allowable subject matter:  angle between the optical surface and the reflecting surface is 61, and the following condition is satisfied: 31 degrees <Ɵ1<55 degree and  an angle between the reflecting surface and the outer diameter surface is 02, and the following condition is satisfied: 31 degrees < Ɵ2<60 degrees and  a refractive index of the annular optical element for a light with a wavelength of 587.6 nm is nd, and the following condition is satisfied:  1.42 <nd<1.68 and  an Abbe number of the annular optical element is Vd, and the following condition is satisfied: 15<vd<35 and the angle between the reflecting surface and the outer diameter surface is Ɵ2, a critical angle of the annular optical element for a light with a wavelength of 780 nm is Gc1, and the following condition is satisfied: Ɵ2<Ɵc1.  
 wherein the inner annular surface comprises an adjusting structure extended towards the image-side surface, the adjusting structure is closer to the optical axis than the optical surface is to the optical axis, an angle between the adjusting structure and the optical axis is da2, and the following condition is satisfied: 13 degreesda2< 45 degrees and  the optical surface has a specular property, a surface roughness of the optical surface is Ra1, and the following condition is satisfied:  0.0005a≤Ra1<0.05a and 
the reflecting surface has a specular property, a surface roughness of the reflecting surface is Ra2, and the following condition is satisfied:   0.005a≤Ra2<0.05a and  the 



Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.